DETAILED ACTION
This communication is in respond to applicant’s submission filed on November 3, 2021. Claims 1-10, 20-23, and 25-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 20-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2014/0040259 A1 to Takematsu et al. (hereinafter Takematsu) in view of US PG-PUB No. 2017/0070933 A1 to Hagiwara et al. (hereinafter Hagiwara).
As per claim 1, Takematsu disclosed a terminal device comprising: 
A processor, configured to:

wherein the identification operation of the first real-space device comprises directing the terminal device towards the first real-space device (Takematsu, par 0123, “In the device registration process, first the device information acquisition unit 13 activates a camera in the client 10 (step S125). The camera takes a photo according to imaging instructions from the user. The device information acquisition unit 13 acquires image data of the imaged photo, and transmits the acquired image data to the server 20 (step S127).”, using a camera of claim 10 to 
Takematsu does not explicitly disclose the second real-space device having been identified by an identification operation performed by another user through another terminal device, and the identification operation of the second real-space device comprises the another terminal device towards the second real-space device; however, Takematsu disclosed multiple users may be registered, and that multiple users correspond to multiple devices (Takematsu, par 0073, “relationships between users and devices (device registration), relationships between devices and functions (information on device linkage), and relationships between functions and users (utilized functions, and the registration of function procedures)”); in an different embodiment, Takematsu further disclosed that devices not owned by the user may be registered (Takematsu, par 0053), in an analogous art in linking functions of devices,  Hagiwara disclosed the concept of linkage function comprises functions identified by different users (Hagiwara, Fig. 25, and par 0126-0127, elements registered by end user A (using user terminal 1100a) may be used in linkage function for user B using end user terminal 1100b); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Takematsu to incorporate the sharing of elements registered by different users as disclosed by Hagiwara, such modification would provide increased system efficiency by allow sharing of resources from different users.

As per claim 3, Takematsu-Hagiwara disclosed the terminal device according to claim 1, wherein when the first real-space device and the second real-space device belong to a linkable group and the first real-space device and the second real-space device are identified, the processor controls the display of the linkage function (Takematsu, Fig. 3, ref. # 231, e.g., device 001, 002 

As per claim 4, Takematsu-Hagiwara disclosed the terminal device according to claim 1, wherein the processor changes the linkage function according to an order of identification of the first real-space device and the second real-space device (Takematsu, Fig. 7, ref. #392, and par 0143, the device list can be added has a specific order).

As per claim 5, Takematsu-Hagiwara disclosed the terminal device according to claim 1, Takematsu does not explicitly disclose wherein when a portion of the first real-space device and a portion of the second real-space device are identified, the processor controls the display of the linkage function executable using the portions; however, Hagiwara disclosed linking functions of elements that may be a portion of a device (Hagiwara, par 0067, example of elements such as “an acceleration sensor 100a, a camera 100b, a human detection sensor 100c, a button 100d, a speaker 100e, a light-emitting diode (LED) lamp 100f, and a microphone 100g”, an acceleration sensor is example of a portion of a device, also par 0082, 0098, element may be software, which would be a portion of a device (storage portion with software instructions); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Takematsu to further incorporate the concept of linking functions of elements of hardware or software as disclosed by Hagiwara, such modification would allow more efficient use of resource by only linking the element/component of a device that is needed for implementing a linkage function.



As per claim 7, Takematsu-Hagiwara disclosed the terminal device according to claim 1, wherein the processor changes the linkage function according to a user who last performed the identification operation among the user and the another user (Takematsu, Fig. 7, ref. #390, and par 0146, user defines functions by specifying devices).

As per claim 8, Takematsu-Hagiwara disclosed the terminal device according to claim 1, wherein the processor causes a terminal device of a user who performs the identification operation on a device that outputs a product generated by executing the linkage function among the first real-space device and the second real-space device, to display information on the linkage function (Takematsu, Fig. 10 and par 0158-0161, the process of registering function which including identifying of devices, and selecting and executing of functions, also Fig. 12, display screens in a function execution process).



Claim 10 recites substantially the same limitations as claim 1, in the form of a non-transitory computer readable medium storing program implementing the function of the corresponding device, therefore, it is rejected under the same rationale.

As per claim 20, Takematsu-Hagiwara disclosed the terminal device according to claim 1, wherein the linkage function is displayed as a suggestion (Takematsu, par 0009, “...a receiver that receives procedure information indicating operating procedures for realizing a function selected by the user from among recommended functions for the user that are determined on the basis of device information in which the functions and the devices are associated”, i.e., recommended functions provided to user for selection).

As per claim 21, Takematsu-Hagiwara disclosed the terminal device of claim 20, wherein the processor is further configured to: control display of a user interface element for receiving a response to the suggestion from the user (Takematsu, par 0009, “...a receiver that receives procedure information indicating operating procedures for realizing a function selected by the user from among recommended functions for the user that are determined on the basis of 

As per claim 22, Takematsu-Hagiwara disclosed the terminal device according to claim 21, wherein the processor is configured to: control display of a user interface element for receiving an agreement or a rejection to the suggestion from the user (Takematsu, Fig. 9, step 410 and par 0154, providing result of function search for user selection, a selection performed by user corresponds to an agreement).

As per claim 23, Takematsu-Hagiwara disclosed the terminal device according to claim 20, wherein the processor is further configured to: prompt the user to respond whether to execute the linkage function (Takematsu, Fig. 9 step 420, and par 0155, displaying a start button).

As per claim 25, Takematsu-Hagiwara disclosed the terminal device according to claim 23; Takematsu-Hagiwara does not explicitly disclose control display of a question asking whether to execute the linkage function; the examiner takes official notice that displaying a question to confirm a user’s selection is well known and commonly used in the art before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Takematsu to further incorporate displaying a question to confirm a user’s selection, such implement would make the system more user friendly and therefore more desirable.

As per claim 26, Takematsu-Hagiwara disclosed the terminal device according to claim 1, wherein the linkage function is specified in accordance with a combination of the first real-space 

As per claim 27, Takematsu-Hagiwara disclosed a server (Takematsu, Fig. 4, SERVER 20) comprising: 
a processor, configured to: in response to a first real-space device being identified by an identification operation by a first user of a first terminal device (Takematsu, par 0123, “In the device registration process, first the device information acquisition unit 13 activates a camera in the client 10 (step S125). The camera takes a photo according to imaging instructions from the user. The device information acquisition unit 13 acquires image data of the imaged photo, and transmits the acquired image data to the server 20 (step S127). At the server 20, the device information manager 22 matches the received image data against images in the device information stored in the DB 26, and identifies the device ID of a device to register (step S129)”, the device registration process corresponds to an identification operation; also Fig. 3, ref. #210, multiple devices are being registered/identified), specify an executable linkage function 
wherein the identification operation of the first real-space device comprises directing the terminal device towards the first real-space device (Takematsu, par 0123, “In the device registration process, first the device information acquisition unit 13 activates a camera in the client 10 (step S125). The camera takes a photo according to imaging instructions from the user. The device information acquisition unit 13 acquires image data of the imaged photo, and transmits the acquired image data to the server 20 (step S127).”, using a camera of claim 10 to take a phone of the device requires directing the client device (camera) towards the device to be registered; Hagiwara, Fig. 25, and par 0126-0127, elements registered by end user A (using user terminal 1100a) may be used in linkage function for user B using end user terminal 1100b; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).



As per claim 29, Takematsu-Hagiwara disclosed an information processing method comprising: 
receiving an identification operation to identify a first real-space device by a first user through a first terminal device of the first user; receiving an identification operation to identify a second real-space device by a second user through a second terminal device of the second user, wherein the second user is different from the first user, and wherein the second terminal device is different from the first terminal device  (Takematsu, par 0123, device registration/identification process; and Hagiwara, Fig. 25, and par 0126-0127, elements registered by end user A (using user terminal 1100a) may be used in linkage function for user B using end user terminal 1100b; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein); 
identifying a type of the first real-space device identified by the identification operation by the first user; identifying a type of the second real-space device identified by the identification operation by the second user (Takematsu, par 0115, registration of device including capturing device information including device category (i.e. type of device));
specifying an executable linkage function in accordance with a combination of the type of the first real-space device identified by the identification operation by the first user and the type of the second real-space device identified by the identification operation by the second 
controlling display of the specified linkage function (Takematsu, Fig. 7, ref. #390, “The device input section 392 is a list-type input field like that illustrated in FIG. 7, for example, and enables a user to specify devices used for a function. It is possible to specify devices by searching among partial model numbers or model names, searching among photos of devices, or searching among owned devices that a user has registered, for example. It is also possible to specify an arbitrary number of devices in the device input section 392”);
wherein the identification operation of the first real-space device comprises directing the terminal device towards the first real-space device (Takematsu, par 0123, “In the device registration process, first the device information acquisition unit 13 activates a camera in the client 10 (step S125). The camera takes a photo according to imaging instructions from the user. The device information acquisition unit 13 acquires image data of the imaged photo, and transmits the acquired image data to the server 20 (step S127).”, using a camera of claim 10 to take a phone of the device requires directing the client device (camera) towards the device to be registered; Hagiwara, Fig. 25, and par 0126-0127, elements registered by end user A (using user terminal 1100a) may be used in linkage function for user B using end user terminal 1100b; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

Claims 2 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takematsu in view of Hagiwara as applied to claim 1 above, and further in view of US PG-PUB No. 2007/0216943 A1 to Funamizu (hereinafter Funamizu).
As per claim 2, Takematsu-Hagiwara disclosed the terminal device according to claim 1; Takematsu-Hagiwara does not explicitly disclose “the user and the another user are registered in one or more user groups, wherein the processor is further configured to: display the linkage function in a case where the user who is performing the identification operation of the first real-space device and the another user who has performed the identification operation of the second real-space device belong to a same user group; and not display the linkage function in a case where the user who is performing the identification operation of the first real-space device and the another user who has performed the identification operation of the second real-space device do not belong to the same user group”, however, in an analogous art in network device management, Funamizu disclosed the concept of registering users on one or more user groups, and further disclosed the concept of applying restrictions such that only devices that belong to the same group as the user group to which the user belongs can be used (Funamizu, Fig. 4 and par 0097, “The administrator or the like of the network 10 sets and registers groups for the respective devices 30 in the group field 59. The unit 20 exercises control so that only devices that belong to the same group as the user group to which the user belongs can be used. Thus, by setting groups for the devices, access to the respective devices can be managed in group units. Hence, devices that can be utilized can be flexibly configured for each user group.”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Takematsu to further incorporate the concept of defining users groups and allowing only devices that belong to the same group as the user group to 

Claim 30 recites substantially the same limitations as claim 2, in the form of a method implemented by the corresponding terminal, therefore, it is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491